Citation Nr: 0011240	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychotic 
disorder to include schizophrenia.

2.  Entitlement to service connection for a disorder 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1991, by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
schizophrenia (claimed as a nervous condition and anxiety) on 
the basis that no new and material evidence had been 
submitted to reopen the claim.  The RO denied service 
connection for schizophrenia in an October 1978 final rating 
decision.  The RO denied the claim in a final March 1989 
rating decision on the basis that no new and material 
evidence had been submitted to reopen the claim.

A hearing was held on August 16, 1993, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  The case was remanded by 
the Board in August 1995 for additional development to 
include requests for records and an additional VA 
examination.

On remand in January 1996, the RO granted service connection 
for an anxiety disorder and denied service connection for a 
psychotic disorder.  In February 1996, the appellant 
indicated that he desired to continue his claim for service 
connection for a psychotic disorder.

In May 1996, the Board rendered a decision on many issues, 
including denying service connection for a psychotic disorder 
to include paranoid schizophrenia and for a disorder 
manifested by memory loss.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (then the United States Court of Veterans Appeals) 
(hereinafter "the Court").

In an order dated January 28, 1997, the Court granted a joint 
motion of the parties and vacated that part of the Board's 
May 1996 decision which denied service connection for a 
psychotic disorder to include paranoid schizophrenia and for 
a disorder manifested by memory loss and remanded the case to 
the Board for further development of the evidence pertaining 
to those two issues.  

A hearing was held on November 2, 1999, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied service 
connection for schizophrenia because schizophrenia was first 
shown by medical evidence in 1977, more than two years after 
the veteran was discharged from active service.

2.  In a March 1989 rating decision, the RO denied service 
connection for schizophrenia on the basis that no new and 
material evidence had been submitted to reopen the claim.

3.  Medical evidence has been submitted since the last final 
denial of the claim for service connection for schizophrenia 
in March 1989 which shows that a prodromal phase of 
schizophrenia had its onset prior to military service; that 
stresses that the veteran experienced during military service 
worsened the condition; and that the disease entered the 
active phase soon after military service; and this medical 
evidence is new, it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran has schizophrenia currently and has been 
diagnosed with schizophrenia since 1977.

5.  In service, examiners noted the following complaints, 
symptoms, and impressions concerning the veteran:  somatic 
complaints, nerves and difficulty adjusting to military life; 
thought patterns rather mixed up; active manipulative effort 
with a large element of the dramatic; suspicious behavior; 
fair memory; depression; excessive worry; nervous trouble; 
and anxiety.

6.  The complaints, symptoms, and impressions concerning the 
veteran which were noted in service and set forth in #5 above 
were prodromes or early or premonitory symptoms of 
schizophrenia.

7.  Schizophrenia existed prior to military service and was 
aggravated during military service.

8.  Memory loss is a symptom of schizophrenia.

9.  No medical evidence has been presented or secured to 
render plausible a claim that a disorder -- other than 
schizophrenia -- which is manifested by memory loss exists 
currently.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1989 rating decision 
denying service connection for schizophrenia is new and 
material, and the veteran's claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for schizophrenia is a 
well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Service connection for preexisting schizophrenia based on 
aggravation in active service is warranted in this case.  
38 U.S.C.A. § 1110, 1153 (West 1991); 38 C.F.R. § 3.303, 
3.304, 3.306 (1999).

4.  The claim for service connection for a disorder -- other 
than schizophrenia -- which is manifested by memory loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for a disability may also be established based on 
aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (1999).  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of a preexisting condition but will be 
considered together with all other material evidence in 
determinations of inception.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

Requirements For Reopening A Previously Denied Claim.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

Requirements For Establishing
A Well Grounded Claim For Service Connection.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded, i.e., plausible, claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, 13 Vet. 
App. 205 (1999) (per curiam).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Epps, 126 F.3d at 1468.  Evidence submitted in support of a 
claim "must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Generally, only evidence that is or may be favorable 
to the claim should be considered in deciding whether a claim 
is well grounded.  See Clyburn v. West, 12 Vet. App. 296, 302 
(1999), citing Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered" in determining whether a claim is 
well grounded).

Concerning claims for service connection based on 
aggravation, the Court has held that the presumption of 
soundness at entrance to service "only attaches where there 
has been an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  The Court has emphasized that, once the 
presumption of soundness has attached, clear and unmistakable 
evidence is needed to rebut it.  Vanerson v. West, 12 Vet. 
App. 254, 258-59 (1999).

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  The Court has held that "[t]emporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  Maxson, 12 Vet. App. at 
459, citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Crowe, 7 Vet. App. at 247; Daniels v. Gober, 10 Vet. 
App. 474, 479 (1997); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  In Hunt v. Derwinski, the Court determined that 
the "presumption of aggravation did not apply to a veteran 
with a preexisting [condition] when there was medical 
evidence of 'only temporary defects during service'; where 
the veteran was not discharged due to the inservice flare-up 
of his preexisting condition; and where the veteran had been 
asymptomatic at separation."  Sondel v. West, 13 Vet. App. 
213, 219 (1999), citing Hunt, 1 Vet. App. at 295.

With respect to what evidence is needed to constitute a well 
grounded claim for service connection based on aggravation, 
the Court has stated that "the question whether there has 
been an increase in disability during service must be 
answered in the affirmative before the presumption of 
aggravation attaches."  Verdon, 8 Vet. App. at 538.  The 
Court has distinguished between the claims of combat veterans 
who allege aggravation of a preexisting disability during 
combat and other claims for service connection based on 
aggravation.  See Maxson, 12 Vet. App. at 458-60; see also 
Jensen v. Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 1994); 
38 C.F.R. § 3.306(b)(2) (1999).  With regard to the nature 
and extent of the evidence needed to raise the presumption of 
aggravation and to render a claim for service connection 
based on aggravation well grounded, it is questionable 
whether temporary or intermittent flare-ups of symptoms 
during service, standing alone, are sufficient to render the 
claim well grounded even in the case of a combat veteran, and 
therefore such evidence is not sufficient to raise the 
presumption or render the claim well grounded in cases other 
then those of combat veterans.  Maxson, 12 Vet. App. at 459; 
Hunt, 1 Vet. App. at 297.  In Maxson, the Court indicated 
that the evidentiary standard for rebutting the presumption 
of aggravation in a case involving a combat veteran's claim 
was "clear and convincing" evidence as required by section 
1154(b) of the statute but that the standard for rebutting a 
presumption of aggravation arising under section 1153 of the 
statute, "which is applicable to both combat and non-combat 
veterans" was "clear and unmistakable" evidence as 
required by section 3.306(b)(1) of the regulations.  Id. at 
459-60.


Analysis.

Service medical records reflect that during active service 
examiners noted the following complaints, symptoms, and 
impressions concerning the veteran:  somatic complaints, 
nerves and difficulty adjusting to military life; thought 
patterns rather mixed up; active manipulative effort with a 
large element of the dramatic; suspicious behavior; fair 
memory; depression; excessive worry; nervous trouble; and 
anxiety.  An examiner's impression in June 1973 included "no 
psychosis" and "cerebral cortical deficiency".

In an October 1978 rating decision, the RO denied service 
connection for schizophrenia because schizophrenia was first 
shown by medical evidence in 1977, more than two years after 
the veteran was discharged from active service.  In a March 
1989 rating decision, the RO denied service connection for 
schizophrenia on the basis that no new and material evidence 
had been submitted to reopen the claim.

Medical evidence has been submitted since the last final 
denial of the claim for service connection for schizophrenia 
in March 1989 which describes a relationship or connection 
between the symptoms described in the service medical records 
and an early phase or stage of schizophrenia.  Specifically, 
the veteran has submitted the detailed report of Carol J. 
Schneider, Ph.D., who is the director of the Colorado Center 
for Biobehavioral Health and an Assistant Professor in the 
Department of Psychology at the University of Colorado, 
Boulder.  Dr. Schneider asserts that a prodromal phase of 
schizophrenia had its onset prior to military service; that 
stresses that the veteran experienced during military service 
worsened the condition; and that the disease entered the 
active phase soon after military service.  The Board 
concludes that this evidence is new, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Because this evidence is new and 
material, the claim for service connection for schizophrenia 
is reopened.

With regard to whether there is evidence to satisfy the three 
elements of a well grounded claim described in Caluza, the 
Board notes that medical evidence in the file shows that the 
veteran has schizophrenia currently and has been diagnosed 
with schizophrenia since 1977.  Accordingly, the Board 
concludes that the requirements for the first element of a 
well grounded claim have been met.

Moreover, with regard to evidence of in-service incurrence or 
aggravation of a disease or injury, the service medical 
records, as noted above, show that during service examiners 
noted the following complaints, symptoms, and impressions 
concerning the veteran:  somatic complaints, nerves and 
difficulty adjusting to military life; thought patterns 
rather mixed up; active manipulative effort with a large 
element of the dramatic; suspicious behavior; fair memory; 
depression; excessive worry; nervous trouble; and anxiety.  
An examiner's impression in service was that there was "no 
psychosis" and that the symptoms were attributed to 
"cerebral cortical deficiency".  The Board concludes that 
the findings in the service medical records meet the 
requirement for evidence of in-service incurrence or 
aggravation of a disease or injury for the purposes of 
satisfying the second element of a well grounded claim even 
though the findings are no conclusive as to what disease or 
injury the symptoms were manifestations of.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim 
need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a)).  

Finally, the same evidence -- Dr. Schneider's report -- of a 
nexus or connection between the symptoms depicted in the 
service medical records and current schizophrenia which 
constituted new and material evidence to reopen the claim for 
service connection for schizophrenia is also sufficient to 
fulfill the third requirement for a well a grounded claim, 
i.e., medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Accordingly, 
the Board concludes that the claim for service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

With regard to the merits of the claim, the Board notes that 
the voluminous medical evidence of treatment for 
schizophrenia renders it conclusive that the disease exists 
currently.  In this regard, the Board concludes that, 
although a VA examiner on an October 1995 Mental Disorders 
examination report noted that schizophrenia at that time 
appeared to be in "partial remission", the evidence is 
conclusive that the veteran has schizophrenia and evidence of 
remission or lack thereof is relevant to the degree of 
disability present at a given time rather than to the 
existence of the disability or disease.  Because the evidence 
is conclusively probative of the existence of schizophrenia, 
the remaining question is whether the evidence relevant to a 
nexus between the current disability, first diagnosed some 
years after separation from service, and the symptoms 
depicted in service is sufficiently probative to allow the 
Board to grant service connection now or whether the case 
should be remanded for further development of the medical 
evidence.  Murphy, 1 Vet. App. at 81 (A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  

The Board concludes that Dr. Schneider's February 2000 report 
is sufficiently probative of a link between the schizophrenia 
first diagnosed a few years after the veteran's separation in 
service and the symptoms described by examiners during 
service as shown by the service medical records.  Concerning 
this, the Board notes that Dr. Schneider's report shows that 
she thoroughly reviewed the medical evidence in the claims 
file from the service medical records through the present.  
Moreover, she provides complete rationales for her 
conclusions, referring both to examiner's findings in medical 
reports throughout the years as well as relevant excerpts 
from medical texts and journals, including the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM 
IV), in support of her assertions about the nexus between the 
symptomatology shown in service and the veteran's 
schizophrenia.

Accordingly, based on Dr. Schneider's report, the Board finds 
as fact that the complaints, symptoms, and impressions 
concerning the veteran which were noted in service were 
"prodromes" or early or premonitory symptoms of 
schizophrenia.  See Stedman's Medical Dictionary 1433 (26th 
ed. 1995); see also Appendix A of Dr. Schneider's February 
2000 Report, excerpt from DSM IV at 189-90.  Moreover, the 
Board finds Dr. Schneider's assertion that the prodromal 
phase of schizophrenia existed prior to military service and 
was aggravated during military service to constitute the 
clear and unmistakable evidence needed to rebut the 
presumption of sound condition that arises in this case 
because schizophrenia was not detected on the veteran's 
December 1972 enlistment examination report.  Finally, the 
Board finds persuasive Dr. Schneider's opinion that the 
stress of military life worsened the prodromal symptoms 
during service and concludes that the presumption of 
aggravation is raised in this case and that there is no clear 
and unmistakable evidence to rebut it.  Accordingly, service 
connection for preexisting schizophrenia based on aggravation 
in active service is warranted in this case.  38 U.S.C.A. 
§ 1110, 1153 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 
(1999).

With regard to the claim for service connection for a 
disorder manifested by memory loss, Dr. Schneider has 
rendered the opinion that memory loss is a symptom of 
schizophrenia.  Moreover, considering only the evidence 
favorable to the claim for service connection for a disorder 
other than schizophrenia that is manifested by memory loss, 
the Board notes that no medical evidence has been presented 
or secured to render plausible a claim that a disorder -- 
other than schizophrenia -- which is manifested by memory 
loss exists currently.  Accordingly, the Board concludes that 
the claim for service connection for a disorder -- other than 
schizophrenia -- which is manifested by memory loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for preexisting schizophrenia based on 
aggravation in active service is granted.

Service connection for a disorder -- other than schizophrenia 
-- which is manifested by memory loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

